DETAILED ACTION
The communication dated 8/26/2020 has been entered and fully considered.
Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 10, 12-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, 7, 10, 12-14 and 16-17, the phrases with the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, the Examiner is interpreting the phrase and language after “preferably” to be optional and not required.
Claims 5, 11, 15, and 18-19 are rejected for being dependent on claim 4, independent claim 10, independent claim 14 and independent claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUUTARINEN (WO 2015-101719 A1, provided in IDS of 8/26/2020).
Regarding claim 1, SUUTARINEN teaches: A formwork assembly for laterally delimiting a surface to be concreted on a formwork surface (SUUTARINEN teaches a formwork assembly (12) [pg. 5, lines 5-10]), in particular a pallet or a formwork table (SUUTARINEN teaches a casting table (10) [pg. 5, lines 5-10]), comprising at least one base body which can be releasably fixed to the formwork surface and at least one attachment element (SUUTARINEN teaches a basic element (14) and an additional element (15) [pg. 5, lines 30-35]), wherein there is provided at least one fixing device with which the at least one attachment element can be fixed releasably and in particular automatically to the at least one base body (SUUTARINEN teaches the additional element locks into its final position and attitude [pg. 15, lines 100-15]. SUUTARINEN teaches the side element (12) also includes means (16) for attaching the basic element (14) and the additional element (15) [pg. 13, lines 25-30]. SUUTARINEN teaches , characterised in that there is provided at least one centring device which is separate from the at least one fixing device and with which the at least one attachment element upon fixing of the at least one attachment element to the at least one base body can be automatically aligned relative to the at least one base body and the at least one base body and the at least one attachment element can be arranged in the fixed state together on the formwork surface and can be removed from the formwork surface (SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50, which are being interpreted as fasteners), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]. SUUTARINEN teaches a secure attachment is achieved, which can be detached and attached [pg. 15, lines 1-3; pg. 15, lines 14-17]. SUUTARINEN teaches that in between the basic element (14) and the additional element (15) there is a gap which is arranged to be adjustable using the adjustment means (17), which means (16) are arranged as the adjustment means (17) [pg. 6, lines 1-3; claim 1]).
Regarding claim 2, SUUTARINEN teaches: wherein the at least one fixing device and the at least one centring device are structurally different (SUTARINEN teaches the attachment 
Regarding claim 3, SUUTARINEN teaches: wherein the at least one centring device includes at least one centring pin arranged preferably on the at least one attachment element and at least one opening arranged preferably on the at least one base body for receiving the at least one centring pin (SUUTARINEN teaches a pin (36) is in the attachment magnet (29), which can be lifted using a tool and the pin is attached to the base (14) and additional element (15) [pg. 12, lines 19-25; Fig. 2b]).
Regarding claim 4, SUUTARINEN teaches: wherein the at least one attachment element has a side facing towards the surface to be concreted and an opposite side facing towards the at least one base body (SUUTARINEN teaches the additional element (15) has a side facing towards the surface of the concrete and an opposite side facing towards the base (14) [Fig. 5, 8a-8b; pg. 13, lines 10-35]), preferably wherein the side facing towards the surface to be concreted has at least one contour portion differing from a plane for producing a predetermined contour at a side surface of a precast concrete part to be produced (SUUTARINEN shows the additional element (15) has a contour in the surface [Fig. 5]).
Regarding claim 5, LIMBURG teaches: wherein the at least one attachment element on the side towards the at least one base body has at least one concrete screening device in order in a state in which the at least one attachment element is releasably fixed to the at least one base body to prevent penetration of concrete into an intermediate space between the at least one attachment element and the at least one base body (LIMBURG teaches in order to prevent penetration of concrete into a gap between the formwork piece and the formwork base when filling the formwork with concrete, it has been found to be helpful if the magnet device exerts a 
Regarding claim 6, SUUTARINEN teaches: wherein the at least one attachment element is of a substantially plate-shaped configuration (SUUTARINEN shows the additional element (15) is substantially plate-shaped [Fig. 10]).
Regarding claim 7, SUUTARINEN teaches: wherein the at least one fixing device includes at least one permanent magnet preferably arranged on the at least one base body and at least one magnetisable region arranged on the at least one attachment element (SUUTARINEN teaches magnetic attachment (29) attached to the base (14) [Fig. 7b].).
Regarding claim 8, SUUTARINEN teaches: wherein the at least one base body (14) in a state in which the at least one base body is fixed to the formwork surface (10) has an underside towards the formwork surface and in a state in which the at least one attachment element is releasably fixed to the at least one base body it has a side surface facing towards the at least one attachment element (SUUTARINEN shows the base (14) is fixed to the surface of the table (10) [Fig. 1a-1b] and can be fixed by magnetic attachment (29) [pg. 1, lines 15-25]. SUUTARINEN teaches the additional element (15) is releasably fixed to the base (14) that has a side surface towards the additional element (15) [Fig. 8a]), wherein in the region in which the underside meets the side surface the base body has at least one recess so that in the state in which the at least one base body is fixed to the formwork surface the at least one base body has in that region a spacing relative to the formwork surface 
Regarding claim 9, SUUTARINEN teaches: wherein the at least one base body has at least one formwork surface fixing device for releasably fixing the base body to the formwork surface and/or at least one engagement means for a formwork robot (SUUTARINEN teaches magnetic attachments (29) used for attached the side element to the table (10) and the magnetic attachments are used with robots [pg. 11, lines 15-23).
Regarding claim 14, SUUTARINEN teaches: An assembly comprising the formwork assembly according to claim 1 (SUUTARINEN teaches an assembly comprising the side element (12) [Figs 1a-1b]) and at least one formwork robot with which the at least one base body together with the at least one attachment element can be automatically arranged on the formwork surface at a predetermined position (SUUTARINEN teaches that the side element can be moved using an overhead crane and also by a robot [pg. 7, lines 5-7]), preferably predetermined by CAD data (The Examiner is interpreting this limitation as optional.) and the at least one base body can be automatically releasably fixed to the formwork surface (SUUTARINEN teaches the side element with the base (14) can be fixed to the table by the robot when the robot grips the magnetic attachments (29) and the robot positions the side elements precisely on the table [pg. 11, lines 14-27]).
Regarding claim 15, SUUTARINEN teaches: wherein the fixing of the at least one base body at the formwork surface can be automatically released by the at least one formwork robot, and the at least one base body can be automatically removed from the formwork surface together with the at least one attachment element (SUUTARINEN teaches the side element (12) intended for robotic operation and the side elements can be used with a robot with jaws [pg. 11, lines 16-19]. SUUTARINEN teaches the side elements, which include the base (14) with magnets (29), 
Regarding claim 16, SUUTARINEN teaches: A method of producing a formwork on a formwork surface (SUUTARINEN teaches forming panels [pg. 1, lines 5-20]), in particular a pallet or a formwork table (SUUTARINEN teaches a casting table (10) [pg. 5, lines 5-10]), using the formwork assembly according to claim 1 (SUUTARINEN teaches using placeable side elements (12) [pg. 5, lines 5-15]), the method comprising: i. providing at least one base body and at least one attachment element (SUUTARINEN teaches a basic element (14) and an additional element (15) [pg. 5, lines 30-35]), ii. automatically aligning the at least one attachment element by the at least one centering device relative to the at least one base body (SUUTARINEN teaches the additional element locks into its final position and attitude [pg. 15, lines 100-15]. SUUTARINEN teaches the side element (12) also includes means (16) for attaching the basic element (14) and the additional element (15) [pg. 13, lines 25-30]. SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]), iii. fixing releasably and automatically the at least one attachment element to the at least one base body by the at least one fixing device (SUUTARINEN teaches means (16) include attachments (49, which are being interpreted as centering devices), to which corresponding shape-locked counter-pieces (50, which are being interpreted as fasteners), are arranged on the basic element (14) [pg. 14, lines 35-36 – pg. 15, line 1]. SUUTARINEN teaches a secure attachment is achieved, which can be detached and attached [pg. 15, lines 1-3; pg. 15, lines 14-17]), iv. automatically arranging the at least one base body together with the at least one attachment element by at least one formwork robot on the formwork surface at a predetermined position (SUUTARINEN teaches each robot grip (30) extends above the additional element (15) that is on the base body (14) and at a predetermined position [Fig. 6; pg. 12, lines 25-31]), preferably predetermined by CAD data (The Examiner is interpreting this limitation as optional), and v. releasably fixing the at least one base body to the formwork surface, preferably automatically, by at least one formwork robot (SUUTARINEN teaches the side element (12), which includes the additional element (15) and base body (14) can be moved and places using a robot [pg. 15, lines 27-31]. SUUTARINEN teaches the process of being used is automatic manufacturing [pg. 15, lines 31-32]).
Regarding claim 17, SUUTARINEN teaches: wherein steps i. to v. are repeated with further base bodies and attachment elements until a predetermined surface to be concreted is completely laterally delimited, preferably wherein the surface is then concreted (SUUTARINEN teaches the side element (12) intended for robotic operation and the side elements can be used with a robot with jaws [pg. 11, lines 16-19]. SUUTARINEN teaches the side elements, which include the base (14) with magnets (29), are gripped by the robot and the robot uses its jaws to position the side elements and releases the side elements [pg. 11, lines 21-24]. SUUTARINEN shows several side elements (12) are used to create a predetermined surface [Figs. 1a-1b]).
Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Limburg et al. (U.S. PGPUB 2009/0045316), hereinafter LIMBURG.
Regarding claim 1, LIMBURG (U.S. PGPUB 2009/0045316) teaches: A formwork assembly for laterally delimiting a surface to be concreted on a formwork surface (LIMBURG teaches a formwork assembly to have a formwork with concrete [Abstract; 0001; 0009; Fig. 4a]), in particular a pallet or a formwork table (LIMBURG teaches a formwork system (1) that a formwork piece (10) is on [0056; Fig. 4a]), comprising at least one base body which can be releasably fixed to the formwork surface and at least one attachment element (LIMBURG teaches a magnet device (3) can be movable coupled to the formwork support (2), for fixing the position of the formwork support (2) on a formwork base (4) and the support has a formwork piece attached [0056; Fig. 4c]. The support is being interpreted as the base body and the formwork base (4) as the formwork surface [Fig. 4a]. LIMBURG teaches coupling guide sections (36) of the magnet device (3) are for coupling the support with the magnet device [0058; Fig. 5a]), wherein there is provided at least one fixing device with which the at least one attachment element can be fixed releasably and in particular automatically to the at least one base body (LIMBURG teaches the magnet device (3) has a magnet member (30), which can be transferred between a raised position and a lowered position [0056] and fixed releasably with the coupling guide sections (36) by the fixing device (38) [0058; Figs. 5a, 5c], which is used to align the metal plate (35) [0065]), characterised in that there is provided at least one centring device (LIMBURG shows the lever is used with the attachment element (30) and the metal plate (35) automatically aligns the magnet device (3) with the support (2) [Fig. 5a, 5c, 5e]. LIMBURG teaches coupling guide sections (36) of the magnet device (3) are for coupling the support with the magnet device [0058; Fig. 5a]) which is separate from the at least one fixing device and with which the at least one attachment element upon fixing of the at least one attachment element to the at least one base body can be automatically aligned relative to the at least one base body (LIMBURG shows the lever is used with the attachment element (30) and the metal plate (35) automatically aligns the magnet device (3) with the support (2) [Fig. 5a, 5c, 5e]) and the at least one base body and the at least one attachment element can be arranged in the fixed state together on the formwork surface and can be removed from the formwork surface (LIMBURG 
Regarding claim 2, LIMBURG teaches: wherein the at least one fixing device and the at least one centring device are structurally different (LIMBURG teaches the fixing device (38) is structurally different than the centring device (36) [Fig. 5d]).
Regarding claim 4, LIMBURG teaches: wherein the at least one attachment element has a side facing towards the surface to be concreted and an opposite side facing towards the at least one base body (LIMBURG teaches the magnet device (3) has a side surface towards the formwork piece (10) that is to be filled with liquid concrete [Fig. 4e; 0075]), preferably wherein the side facing towards the surface to be concreted has at least one contour portion differing from a plane for producing a predetermined contour at a side surface of a precast concrete part to be produced.
Regarding claim 5, LIMBURG teaches: wherein the at least one attachment element on the side towards the at least one base body has at least one concrete screening device in order in a state in which the at least one attachment element is releasably fixed to the at least one base body to prevent penetration of concrete into an intermediate space between the at least one attachment element and the at least one base body 
Regarding claim 6, LIMBURG teaches: wherein the at least one attachment element is of a substantially plate-shaped configuration (LIMBURG teaches the magnet device is substantially plate-shaped as it has a metal plate (35) [Fig. 4f]).
Regarding claim 7, LIMBURG teaches: wherein the at least one fixing device includes at least one permanent magnet preferably arranged on the at least one base body and at least one magnetisable region arranged on the at least one attachment element (LIMBURG teaches the magnet device (3) includes at least one magnet member (30) can be arranged on the support (2) via a lever (38) [0070; Fig. 4c] and the magnet member (30) would inherently have a magnetizable region.).
Regarding claim 8, LIMBURG teaches: wherein the at least one base body (2) in a state in which the at least one base body is fixed to the formwork surface (4) has an underside towards the formwork surface and in a state in which the at least one attachment element is releasably fixed to the at least one base body it has a side surface facing towards the at least one attachment element (LIMBURG shows the support (2) is fixed to the surface (4) and when the support (2) is fixed to the magnet device (3), there is a side surface facing the magnet device (3) [Fig. 4e]), wherein in the region in which the underside meets the side surface the base body has at least one recess so that in the state in which the at least one base body is fixed to the formwork surface the at least one base body has in that region a spacing relative to the formwork surface (LIMBURG shows that there is a recess in the region in where the side surface of the support (2) mis fixed with the magnet device (3) [Fig. 4e]. LIMBURG also shows there is a recess in receptacle section of the support (2) [Fig. 4e]).
Regarding claim 9, LIMBURG teaches: wherein the at least one base body has at least one formwork surface fixing device for releasably fixing the base body to the formwork surface and/or at least one engagement means for a formwork robot (LIMBURG teaches cylindrical bolts (33) are used to form the feet of the magnet device (3) and fixes the support (2) to the surface (4) [0056; 0065]).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER, as evidenced by Khoshnevis (U.S. PGPUB 2015/0300036), hereinafter KHOSHNEVIS.
Regarding claim 10, SCHLUSSELBAUER teaches: A storage apparatus for the formwork assembly according to claim 1 (SCHLUSSELBAUER teaches a storage area [0022]), wherein the storage apparatus has at least one release device for releasing the fixing between the at least one base body and the at least one attachment element (SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066], and the mould release position would inherently have a fixing released that is holding the mold), preferably wherein the at least one release device includes two spreading elements displaceable relative to each other (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have gripping mechanisms that spread apart to perform a grabbing motion, as evidenced by KHOSHNEVIS shown in Figure 10B.).
Regarding claim 11, SCHLUSSELBAUER teaches: wherein the storage apparatus includes at least one gripping device for transporting the at least one base body and/or the at least one attachment element (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have 
Regarding claim 12, SCHLUSSELBAUER teaches: wherein the at least one gripping device is in the form of a magnetic gripper and/or has at least one head pivotable about an axis which in the position of use is substantially horizontal and/or is adapted to be displaceable in three mutually perpendicular directions in space, wherein preferably linear guides are provided to provide the displaceability (SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently can move in various directions including three directions, as evidenced by KHOSHNEVIS [0046; Fig. 10B]).
Regarding claim 13, SCHLUSSELBAUER teaches: wherein the storage apparatus includes: at least one transport device for transporting the at least one base body and/or the at least one attachment element from and to at least one formwork robot and/or an operator (SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066]. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213].), preferably wherein the at least one transport device includes a roller track, and/or at least one storage facility for the at least one base body and/or the at least one attachment element (SCHLUSSELBAUER teaches the casting moulds are put into storage areas [0066]), preferably wherein the at least one storage facility is adapted to be displaceable, particularly preferably wherein the at least one storage facility is in the form of a displaceable tray (SCHLUSSELBAUER teaches the transfer unit (310) has a slide table (311), that is a displacement slide, that is movable to transfer the casting mould to the storage area .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Limburg et al. (U.S. PGPUB 2009/0045316), hereinafter LIMBURG, in view of Holawe (U.S. PGPUB 2005/0144886), hereinafter HOLAWE.
Regarding claim 3, LIMBURG teaches all of the limitations stated above, but is silent as to: wherein the at least one centring device includes at least one centring pin arranged preferably on the at least one attachment element and at least one opening arranged preferably on the at least one base body for receiving the at least one centring pin. In the same field of endeavor, formwork, HOLAWE teaches a pivoting head is attached to a beam body (16) and the pivoting head (20) has a holder (46) that is linked by pins (48, 70) [Figs. 2-3; 0035-0036]. HOLAWE also shows pins are connected to the pivoting heads (20) to the beam body (16) [Fig. 3].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LIMBURG, by having a centring pin in the centring device, as suggested by HOLAWE, in order to have a product that is improved in an efficient manner [0005] and a higher degree of flexibility on use of a formwork table [0010].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1), in view of SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER.
Regarding claim 18, SUUTARINEN teaches all of the limitations stated above, but is silent as to: further comprising for dismantling the formwork: vi. automatically releasing the fixing of the at least one base body to the formwork surface by at least one formwork robot, and vii. automatically removing the at least one base body together with the at least one attachment element from the formwork surface by at least one formwork robot, and viii. releasing the at least one base body and the at least one attachment element from each other, and cleaning and/or positioning the at least one base body and the at least one attachment element in at least one storage facility.
In the same field of endeavor, concrete, SCHLUSSELBAUER teaches an automated demoulding and assembly area (100) is provided, and the introduced moulds with an already cured concrete product can be demoulded for automated release of the finished concrete product [0075].  SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066], and the mould release position would inherently have a fixing released that is holding the mold. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213]. After removable and release of the concrete product, can be cleaned and assembled to form a newly assembled casting mould [0075]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SCHLUSSELBAUER, by releasing the mould and have it cleaned, as suggested by SCHLUSSELBAUER, in order to produce concrete products in an automated and efficient manner at lower cost [0040].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUUTARINEN (WO 2015-101719 A1), in view of SCHLÜSSELBAUER (U.S. PGPUB 2019/0039261), hereinafter SCHLUSSELBAUER, as evidenced by Khoshnevis (U.S. PGPUB 2015/0300036), hereinafter KHOSHNEVIS.
Regarding claim 19, SUUTARINEN teaches all of the limitations as stated above, but is silent as to: further including at least one storage apparatus having at least one release device for releasing the fixing between the at least one base body and the at least one attachment element, the at least one release device including two spreading elements displaceable relative to each other. In the same field of endeavor, concrete, SCHLUSSELBAUER teaches a transport unit (410) is set up to transport casting moulds (which is a base body) from a mould release position (P5) to storage positions in storage areas (421) [0066], and the mould release position would inherently have a fixing released that is holding the mold. SCHLUSSELBAUER teaches the transport units (320, 410, 510 and 610) may take the form, for example, of a robot crane [0213], which inherently have gripping mechanisms that spread apart to perform a grabbing motion, as evidenced by KHOSHNEVIS shown in Figure 10B. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SCHLUSSELBAUER, by having a storage area, as suggested by SCHLUSSELBAUER, in order to produce concrete products in an automated and efficient manner at lower cost [0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748